Case 1:18-cv-00558-WYD Document 31 Filed 11/13/18 USDC Colorado Page 1 of 35




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

 Civil Action No. 18-cv-00558-WYD

 CENTER FOR BIOLOGICAL DIVERSITY, a non-profit organization,
 THE HUMANE SOCIETY OF THE UNITED STATES, a non-profit organization, and
 WILDEARTH GUARDIANS, a non-profit organization,

        Petitioners,

 v.

 NOREEN WALSH, in her official capacity as Regional Director of the
 Mountain-Prairie Region of the U.S. Fish and Wildlife Service,
 RYAN ZINKE, in his official capacity as the Secretary of the U.S. Department
 of the Interior,
 JIM KURTH, in his official capacity as the Acting Director of the U.S. Fish and
 Wildlife Service,
 THE U.S. FISH AND WILDLIFE SERVICE, a federal agency, and
 THE U.S. DEPARTMENT OF THE INTERIOR,

        Respondents.


                                  RESPONSE TO PETITION
Case 1:18-cv-00558-WYD Document 31 Filed 11/13/18 USDC Colorado Page 2 of 35




                                                   TABLE OF CONTENTS
 TABLE OF AUTHORITIES .......................................................................................................... 3
 BACKGROUND ............................................................................................................................ 6
       A. The Wildlife Restoration Act provides funding for state research. .................................... 6
       B. Colorado requested funding for research relating to declining deer populations. .............. 6
       C. The National Environmental Policy Act. ............................................................................ 8
       D. FWS coordinated with Wildlife Services on the environmental review............................. 8
       E. FWS reviewed and adopted Wildlife Services’ Environmental Assessment. .................... 9
 APA STANDARD APPLIED TO NEPA DETERMINATIONS ................................................ 10
 ARGUMENT ................................................................................................................................ 10
 I.    FWS properly adopted portions of the Wildlife Services Environment Assessment............ 11
       A. FWS independently reviewed the Environmental Assessment. ....................................... 12
       B. FWS found that the Environmental Assessment satisfied NEPA requirements. .............. 12
           1. The EA complied with DOI and CEQ’s regulations. ................................................... 13
           2. The EA satisfied Wildlife and Sports Fish Restoration Program requirements. .......... 17
           3. The comment period for the EA exceeded public involvement requirements.............. 18
               a. FWS was not required to circulate the EA................................................................ 18
               b. There was public involvement at the EA stage. ........................................................ 20
       C. Petitioners’ other challenges to FWS’s adoption of the EA are meritless. ....................... 22
           1. Petitioners rely on regulations that apply only to the adoption of an EIS. ................... 22
           2. Bear and mountain lion populations in the Piceance were publicized.......................... 24
           3. The EA discussed potential for harm to ecosystems
              and of “trophic cascades” and found no risk of either.................................................. 26
 II. The FONSI met all of NEPA’s requirements. ....................................................................... 27
 III. FWS was not required to publish the FONSI for comment. ................................................. 28
 IV. FWS acted in good faith. ....................................................................................................... 30
       A. The FONSI was not “predetermined.” .............................................................................. 30
       B. FWS did not “rush” to adopt the EA without public comment. ....................................... 31
       C. The EA shows objectivity and good faith. ........................................................................ 32
 CONCLUSION ............................................................................................................................. 33 


                                                                      2
Case 1:18-cv-00558-WYD Document 31 Filed 11/13/18 USDC Colorado Page 3 of 35




                          TABLE OF AUTHORITIES

 Cases

 Auer v. Robbins,
    519 U.S. 452 (1997)……………………………………………………………………. 23

 Biodiversity Conservation All. v. Jiron,
    762 F.3d 1036 (10th Cir. 2014) ………………………………………………………... 16

 Christensen v. Harris County,
    529 U.S. 576 (2000) ………………………………………………………………….... 19

 Colorado Wild v. U.S. Forest Serv.,
    435 F.3d 1204 (10th Cir. 2006)……………………………………………………….... 24

 Forest Guardians v. U.S. Fish & Wildlife Serv.,
    611 F.3d 692 (10th Cir. 2010)…………………………………………………….... 10, 30

 Greater Yellowstone Coal. v. Flowers,
    359 F.3d 1257 (10th Cir. 2004)……………………………………………………….... 18

 Hillsdale Envtl. Loss Prevention, Inc. v. U.S. Army Corps of Eng’rs,
     702 F.3d 1156 (10th Cir. 2012)………………………………………………… 20, 27, 28

 McGrail & Rowley v. Babbitt,
   986 F. Supp. 1386 (S.D. Fla. 1997) ……………………………………………………. 19

 McGrail & Rowley v. Babbitt,
   226 F.3d 646 (table) (11th Cir. 2000) ………………………………………………….. 19

 Mich. Gambling Opposition v. Kempthorne,
    525 F.3d 23 (D.C. Cir. 2008)…………………………………………………………… 29

 Nat’l Parks Conservation Ass’n v. Semonite,
    311 F. Supp. 3d 350 (D.D.C. 2018)…………………………………………………….. 29

 New Mexico ex rel. Richardson v. BLM,
    565 F.3d 683 (10th Cir. 2009)…………………………………………16-17, 21 n3, 25 n5

 Sierra Club v. U.S. Fish & Wildlife Serv.,
     235 F. Supp. 2d 1109 (D. Or. 2002)……………………………………………………. 26

 Utah Envtl. Cong. v. Troyer,
    479 F.3d 1269 (10th Cir. 2007)……………………………………………………….... 24



                                     3
Case 1:18-cv-00558-WYD Document 31 Filed 11/13/18 USDC Colorado Page 4 of 35




 Vermont Yankee Nuclear Power Corp. v. Nat. Res. Def. Council,
    435 U.S. 519 (1978) …………………………………………………………………... 17

 WildEarth Guardians v. Jewell,
    16-cv-00605-RJ, 2017 WL 3442922 (D.N.M. Feb. 16, 2017)…………….. 18, 19, 20, 21

 WildEarth Guardians v. U.S. Fish & Wildlife Serv.,
    784 F.3d 677 (10th Cir. 2015)………………………………………….. 10, 16, 18, 22, 24

 Winter v. Nat. Res. Def. Council, Inc.,
    555 U.S. 7 (2008)………………………………………………………………………... 8

 Western Watersheds Project v. BLM,
    721 F.3d 1264 (10th Cir. 2013)………………………………………………… 10, 16, 22

 Wyoming v. USDA,
   661 F.3d 1209 (10th Cir. 2011) ………………………………………………………... 17

 Statutes

 5 U.S.C. § 706………………………………………………………………………………. 20

 16 U.S.C. § 669………………………………………………………………………………. 6

 16 U.S.C. § 669a…………………………………………………………………………....... 6

 16 U.S.C. § 669c……………………………………………………………………………. 17

 42 U.S.C. § 4321……………………………………………………………………………... 6



 Regulations

 40 C.F.R. § 1500.1……………………………………………………………………….. 8, 32

 40 C.F.R. § 1500.4…………………………………………………………… 8, 10, 11, 23, 31

 40 C.F.R. § 1500.5……………………………………………………………….. 8, 10, 11, 31

 40 C.F.R. § 1501.4…………………………………………………………… 19, 23 n4, 28-29

 40 C.F.R. § 1502.14……………………………………………………………………... 16-17

 40 C.F.R. § 1506.3………………………………………………………………….. 22, 23, 24

 40 C.F.R. § 1507.3………………………………………………………………………….. 29


                                          4
Case 1:18-cv-00558-WYD Document 31 Filed 11/13/18 USDC Colorado Page 5 of 35




 40 C.F.R. § 1508.9………………………………………………………………………….. 13

 40 C.F.R. § 1508.10………………………………………………………………………… 23

 40 C.F.R. § 1508.27………………………………………………………………………… 27

 43 C.F.R. § 46.30………………………………………………………………………….... 18

 43 C.F.R. § 46.120………………………………………………………………………….. 10

 43 C.F.R. § 46.305……………………………………………………………………… 19, 29

 43 C.F.R. § 46.310……………………………………………………………………… 13, 32

 43 C.F.R. § 46.320……………………………………………………………… 10, 11, 17, 18

 50 C.F.R. § 80.82………………………………………………………………………….....18

 50 C.F.R. § 80.83………………………………………………………………………….....17



 Federal Register

 48 Fed. Reg. 34,263 (July 28, 1983)……………………………………………………. 23, 24




                                     5
Case 1:18-cv-00558-WYD Document 31 Filed 11/13/18 USDC Colorado Page 6 of 35




        Petitioners claim that the United States Fish and Wildlife Service (“FWS”) acted

 improperly when it adopted the environmental analyses of Wildlife Services, another federal

 agency. But the record shows that FWS’s decision to adopt the work of its sister agency was not

 arbitrary or capricious. FWS met the requirements of the National Environmental Policy Act

 (“NEPA”), 42 U.S.C. § 4321, et seq.

                                        BACKGROUND

    A. The Wildlife Restoration Act provides funding for state research.

        Under the Wildlife Restoration Act (“WRA”), the federal government provides funds to

 State fish and game departments. See 16 U.S.C. §§ 669, et seq. States may use the funds for

 wildlife-restoration projects, including “research into problems of wildlife management.” Id. at

 § 669a(8).

        WRA funds are administered by FWS. Through the Wildlife and Sports Fish Restoration

 program, FWS distributes WRA funds to conserve, protect, and enhance wildlife, wildlife

 habitats, and the hunting opportunities they provide. See AR_3712 (FONSI).

    B. Colorado requested funding for research relating to declining deer populations.

        The Colorado Division of Parks and Wildlife (“CPW”) requested approval from FWS to

 use WRA funds for two research projects evaluating mule deer response to predator reduction.

 Mule deer populations have been declining in Colorado. AR_2553 (EA) at 2578. To better

 understand the decline, and to evaluate the effectiveness of potential management options, CPW

 proposed temporarily reducing predator populations in two localized areas. EA at 2580-2585.

        There are between 17,000 and 20,000 black bears in Colorado, and approximately 4,850

 mountain lions in the state. EA at 2610, 2612. Under the research projects, CPW would



                                                 6
Case 1:18-cv-00558-WYD Document 31 Filed 11/13/18 USDC Colorado Page 7 of 35




 temporarily reduce the number of black bears and mountain lions in an area of the Piceance

 Basin in northwestern Colorado and would temporarily reduce the number of mountain lions in

 an area on the Arkansas River near Leadville. EA at 2797, 2808.

        In the Piceance study, each year for three years CPW would remove up to 15 mountain

 lions from a population of slightly more than 800 lions, and up to 25 black bears from a

 population of approximately 850 bears. FONSI at 3717; CPW Response to WildEarth

 Guardians’ 22 Questions, responses 9 and 10.1

        In the Arkansas River study, CWP would conduct research in a crossover design using

 two data analysis units (“DAUs”) over a nine-year period. In years 1-3, cougar populations in

 DAU-16 would be suppressed to 50% of the population potential. Years 4-6 is a recovery stage.

 In years 7-9, cougar populations in DAU-34 would be suppressed, while DAU-16 would

 continue to increase toward habitat potential. FONSI at 3714, EA at 2813. Over the nine-year

 study, CPW anticipates removing 104 fewer lions than would be killed by hunters in the same

 DAUs over the same time if CPW were not conducting the study. AR_3320.

        These research projects were designed to help CPW so it can make better informed

 wildlife management decisions going forward. The record reflects that CPW and FWS are

 approaching the projects objectively and that the studies might lead to less predator removal in

 the future. For example, CPW and FWS both noted that if the Piceance study shows that

 “neonate predation appears compensatory” – i.e. that predators are killing baby deer that would




 1
  http://cpw.state.co.us/Documents/Commission/2016/Dec/CPW_Response_to_WildEarth_Guard
 ians_22_Questions.pdf#search=B%2D1%20DAU


                                                 7
Case 1:18-cv-00558-WYD Document 31 Filed 11/13/18 USDC Colorado Page 8 of 35




 have died anyway – “predator damage management should be disregarded as a management

 option to enhance neonate survival and recruitment.” EA at 2799; FONSI at 3713.

       C. The National Environmental Policy Act.

          NEPA “insure[s] that environmental information is available to public officials and

 citizens before decisions are made and before actions are taken.” 40 C.F.R. § 1500.1(b). But

 “NEPA itself does not mandate particular results.” Winter v. Nat. Res. Def. Council, Inc., 555

 U.S. 7, 23 (2008).

          NEPA regulations encourage agencies to reduce paperwork and avoid delay by adopting

 the environmental work of other federal agencies. The regulations instruct that “Agencies shall

 reduce excessive paperwork by … providing that an agency may adopt appropriate

 environmental documents prepared by another agency” and “shall reduce delay by … providing

 that an agency may adopt appropriate environmental documents prepared by another agency.”

 40 C.F.R. §§ 1500.4(n), 1500.5(h). Those regulations are expressly aimed at “eliminating

 duplication.” Id.

       D. FWS coordinated with Wildlife Services on the environmental review.

          Early in its evaluation of CPW’s request for funding, FWS learned that the United States

 Department of Agriculture’s Wildlife Services was also looking at the same CPW projects.

 AR_0129. In accordance with NEPA regulations and the Department of the Interior’s (“DOI”)

 own regulations,2 FWS considered whether it could adopt the environmental analyses that

 Wildlife Services was preparing.




 2
     FWS is part of DOI.


                                                  8
Case 1:18-cv-00558-WYD Document 31 Filed 11/13/18 USDC Colorado Page 9 of 35




        In October 2016, Wildlife Services released its draft environmental analysis for public

 comment. The draft included the CPW plans for both studies, and a discussion of those projects.

 AR_1733; AR_1735 at 1768-75, 1999-2031. Petitioners in this case submitted extensive

 comments challenging both plans. See Doc. 28-1 ¶ 8; Doc. 28-5 at ¶ 33. Petitioners also

 expressed their views to CPW. See Doc. 1 at ¶ 12.

        In January 2017, Wildlife Services issued its Final Environmental Assessment.

 AR_2542; AR_2553. The EA attached both CPW research plans, and discussed how the

 projects would not have a significant environmental impact, in part because they would result in

 only short-term, localized predator reduction. See EA at 2797, 2808 (project plans); 2581

 (“short-term and focused predator control”); 2676 (localized mountain lion populations “can

 recover to pre-harvest levels” within 3 years). Wildlife Services also issued a FONSI, finding

 that its activities would not significantly affect the environment. AR_2543.

    E. FWS reviewed and adopted Wildlife Services’ Environmental Assessment.

        After conducting an independent review of Wildlife Services’ EA, FWS decided to adopt

 the portions of the EA relating to the CPW projects. FONSI at 3717-18. FWS then issued its

 own FONSI, noting that “the CPW research projects … are localized studies which will only

 result in the temporary removal of small numbers of predators from the study sites.” FONSI at

 3717. FWS also determined that it was unnecessary to recirculate the EA before issuing the

 FONSI “[b]ecause the two proposed CPW research projects were both summarized and

 discussed in the EA and provided in their entirety as appendices, the public comment allowed for

 review and comment on the proposals” and those “[c]omments were received, and responded to

 in the EA.” FONSI 3712-13.



                                                 9
Case 1:18-cv-00558-WYD Document 31 Filed 11/13/18 USDC Colorado Page 10 of 35




                APA STANDARD APPLIED TO NEPA DETERMINATIONS

        “An agency’s decision to issue a FONSI and not prepare an EIS is a factual determination

 which implicates agency expertise.” WildEarth Guardians v. U.S. Fish & Wildlife Serv., 784

 F.3d 677, 691 (10th Cir. 2015). The decision is entitled to substantial deference. Id. at 683.

        The Court’s review “therefore ask[s] whether the agency acted arbitrarily and

 capriciously in concluding that the proposed action will not have a significant impact on the

 human environment.” Id. at 691. A “presumption of validity attaches to the agency action and

 the burden of proof rests with the appellants who challenge such action.” Id. An agency’s

 decision will be upheld if the agency has put forth a rational connection between the data and its

 decision, even if the court might have reached a different decision. See W. Watersheds Project v.

 BLM, 721 F.3d 1264, 1273 (10th Cir. 2013).

                                           ARGUMENT

        When an agency is evaluating a proposed action under NEPA, it may adopt another

 agency’s Environmental Assessment. See 40 C.F.R. §§ 1500.4(n), 1500.5(h). The Department

 of Interior’s regulations expressly encourage and permit such adoption. 43 C.F.R. §§ 46.120(d),

 46.320 (regulations for “[a]dopting environmental assessments prepared by another agency”).

        “If the EA leads the agency to conclude that the proposed action will not significantly

 affect the environment, the agency may issue a FONSI and forego the further step of preparing

 an [Environmental Impact Statement].” Forest Guardians v. U.S. Fish & Wildlife Serv., 611

 F.3d 692, 712 (10th Cir. 2010) (upholding EA and FONSI).

        That is what happened in this case. FWS and Wildlife Services were both considering

 the same Colorado research projects. To reduce paperwork, reduce delay, and eliminate



                                                 10
Case 1:18-cv-00558-WYD Document 31 Filed 11/13/18 USDC Colorado Page 11 of 35




 duplication, the two services coordinated. They decided that Wildlife Services would prepare an

 EA addressing the CPW projects, and FWS could then evaluate that EA. The EA that Wildlife

 Services prepared with FWS’s and CPW’s input was thorough. It was put out for public

 comment, and Petitioners themselves submitted comments challenging the CPW projects. FWS

 conducted an independent review of the EA and found that it satisfied NEPA and that the CPW

 projects would not have a significant impact on the environment. FWS therefore adopted the

 relevant portions of the EA and issued its own FONSI.

 I.   FWS properly adopted portions of the Wildlife Services Environment Assessment.

        NEPA regulations promulgated by the Council on Environmental Quality (“CEQ”)

 instruct that “Agencies shall reduce excessive paperwork” and “shall reduce delay by …

 providing that an agency may adopt appropriate environmental documents prepared by another

 agency.” 40 C.F.R. §§ 1500.4(n), 1500.5(h). Those regulations are expressly aimed at

 “eliminating duplication.” Id.

        Consistent with CEQ’s instruction, the Department of the Interior’s NEPA regulations

 provide that FWS:

            may adopt an environmental assessment prepared by another agency … if the
            Responsible Official:
            (1) Independently reviews the environmental assessment; and
            (2) Finds that the environmental assessment complies with this subpart and
                relevant provisions of the CEQ Regulations and with other program
                requirements.

 43 C.F.R. § 46.320(a). The Responsible Official must also “ensure that its bureau’s public

 involvement requirements have been met before it adopts another agency’s environmental

 assessment.” Id. at § 46.320(d).




                                                11
Case 1:18-cv-00558-WYD Document 31 Filed 11/13/18 USDC Colorado Page 12 of 35




        Those requirements were met here. FWS independently reviewed the EA and determined

 that it “was prepared in compliance with NEPA” and that adequate public review had already

 been provided in EA process. FONSI at 3712.

    A. FWS independently reviewed the Environmental Assessment.

        FWS reviewed the relevant sections of the Wildlife Services EA during the drafting

 process. On August 12, 2016, FWS received a draft section of the EA discussing the CPW

 projects. AR_647-662. An FWS Wildlife Biologist reviewed the draft and suggested changes.

 See AR_0722. On August 31, FWS received a full draft of the EA. AR_787-945. Again, the

 FWS Wildlife Biologist reviewed the draft and provided comments to be incorporated to the

 plans and EA. See AR_0948; AR_1027-80. FWS also received a draft of the EA when it was

 released for public comment on October 20, 2016. AR_1733-2033.

        FWS reviewed the Final Environmental Assessment again after it was issued. See

 FONSI at 3717-18. Among other things, FWS independently reviewed the sustainable harvest

 analysis in the EA, comparing it with CPW data regarding the number of bears and mountain

 lions to be removed during the CPW projects. As CPW’s research leader explained in a

 February 23, 2017 email to FWS, “[i]n reference to Table 14 of the EA addressing sustainable

 cougar harvest,” the CPW projects would remain below the sustainable harvest rate for cougars.

 AR_3319-21. Later that same day, CPW’s research leader also confirmed that the Piceance

 study would remain below the sustainable harvest rate for bears. AR_3323.

    B. FWS found that the Environmental Assessment satisfied NEPA requirements.

        The second requirement of DOI’s regulations for adopting another agency’s EA was also

 met. That requirement is that FWS “finds that the environmental assessment complies with this



                                               12
Case 1:18-cv-00558-WYD Document 31 Filed 11/13/18 USDC Colorado Page 13 of 35




 subpart [subpart D of DOI’s regulations, on ‘Environmental Assessments’] and relevant

 provisions of the CEQ Regulations and with other program requirements.” 43 C.F.R.

 § 46.320(a)(2).

        The FWS Regional Director made those findings. As a result of FWS’s independent

 review of the EA, she “concluded that a reasonable range of alternatives were considered,

 adequate public review was accomplished, and that the proposed projects were sufficiently

 analyzed in the USDA WS Predator Damage Management EA to comply with NEPA

 requirements for the two proposed WSFR funded research projects.” FONSI at 3718.

 Therefore, “[t]o eliminate duplication of procedures,” FWS decided to “adopt in part the USDA-

 WS Final EA, as it relates to the potential environmental impacts of the proposed Service action

 of funding the two CPW research projects.” Id.

        1. The EA complied with DOI and CEQ’s regulations.

        DOI and CEQ have the same requirements for what must be included in an EA. The DOI

 regulations state that an EA “must include brief discussions of: (1) the proposal; (2) the need for

 the proposal; (3) the environmental impacts of the proposed action; (4) the environmental

 impacts of the alternatives considered; and (5) a list of agencies and persons consulted.” 43

 C.F.R. § 46.310(a). CEQ sets forth the same requirements in slightly different words and a

 slightly different order. CEQ’s regulations state that an EA “[s]hall include brief discussions of

 the need for the proposal, of alternatives as required by section 102(2)(E), of the environmental

 impacts of the proposed action and alternatives, and a listing of agencies and persons consulted.”

 40 C.F.R. § 1508.9(b).

        FWS found that the Wildlife Services EA met those requirements.



                                                 13
Case 1:18-cv-00558-WYD Document 31 Filed 11/13/18 USDC Colorado Page 14 of 35




        The proposal –FWS found that the “EA contained both CPW research projects, including

 extensive discussion and explanation in section 1.3.2.6d; and the research proposals are included

 in their entirety as Appendix A and Appendix B of the EA.” FONSI at 3712.

        The need for the proposal – The EA and the FONSI both addressed the need for the

 CPW proposals.

        The EA discussed that in the Piceance Basin, CPW had found that fawns were being born

 at a normal rate, but that the number of fawns joining the herd was decreasing. EA at 2580-81.

 Thus, “there is need to discern why fewer fawns may be arriving on winter range in the Piceance

 Basin” and “wildlife biologists need information to better understand early fawn survival…” EA

 at 2581.

        The EA also discussed that the Arkansas River study would “inform predator

 harvest/management decisions.” EA at 2582. CPW needed this research “to examine how deer

 demographic parameters may change following cougar suppression,” id., and also to help CPW

 evaluate the effects of hunting on cougar populations. EA 2583-85.

        FWS found that the EA discussed the need for the projects. In the FONSI, FWS cited

 specifically to section 1.3.2.6d of the EA in which the need for the projects was discussed.

 FONSI at 3712. The FONSI summarized the need, including the “need to discern why fewer

 fawns are arriving on winter range in the Piceance Basin” and to “examine the mule deer

 population response to cougar suppression.” FONSI at 3713, 3714

        The environmental impacts of the proposed action – The CPW plans will not have a

 significant environmental impact.




                                                 14
Case 1:18-cv-00558-WYD Document 31 Filed 11/13/18 USDC Colorado Page 15 of 35




        There are between 17,000 and 20,000 black bears in Colorado. EA at 2673. The CPW

 Piceance Basin study will remove just 10 to 25 bears each year for three years. FONSI at 3717.

 At the time of the EA, the study anticipated the removal of between 10 and 20 bears each year.

 See EA at 2801. The EA referred to that 10-20 bear version of the study when it concluded that

 black bear take “is expected to have a low impact on black bears locally, and no impact on the

 statewide black bear population.” EA at 2673. The FONSI considered the slight increase from

 the original estimates and found that it was “still well below the sustainable harvest level…”

 FONSI at 3713.

        There are approximately 4,850 lions in Colorado. EA at 2675. Taking into account the

 cumulative impact of its own programs, CPW’s projects, and hunters, Wildlife Services

 concluded, “we anticipate a moderate impact to mountain lions locally, and potentially a low

 impact on the statewide mountain lion population.” EA at 2676. The EA explained that lion

 populations would quickly return to their pre-study levels. In the areas subject to CPW’s

 research studies, “recovery to the original population level may take 1-3 years.” EA at 2676.

        In reaching its conclusion that lion populations would recover quickly, the EA discussed

 other studies showing that “a mountain lion population in Nevada had the recruitment capacity

 (reproduction and immigration) to rapidly replace annual losses under ‘moderate to heavy

 exploitation of 30%-50% removal.” EA at 2675. Other cited studies found that mountain lion

 populations recovered less than three years after a 47% harvest. EA at 2675. Still other studies

 found rates of increase in mountain lion populations between 21%-28% after the removal of

 50% of the lions from a study area. EA at 2675. Petitioners contend that Wildlife Services “did

 not adequately consider the kill objectives for the Plans,” because in one place in the EA,



                                                 15
Case 1:18-cv-00558-WYD Document 31 Filed 11/13/18 USDC Colorado Page 16 of 35




 Wildlife Services referred to local mountain lion harvest of 36%, while the CPW Arkansas River

 plan referred to a harvest of up to 50%. Doc 28 at 26. But as the discussion of these other

 recovery studies in the EA shows, FWS and Wildlife Services considered mountain lion

 population recovery after harvest rates of 50%. EA at 2675-76.

        The environmental impacts of the proposed alternatives considered – The FONSI

 addressed what each of the EA’s four alternatives would mean for FWS funding of the CPW

 studies. See EA at 2628-2662 (Chapter 3: Alternatives). As stated in the FONSI: “For purposes

 of the Service’s adoption in-part of the USDA-WS EA, the CPW research projects proposed for

 funding through the WSFR program are considered within Alternative 1.” FONSI at 3716. The

 other three alternatives were considered by FWS as alternatives under which it would not fund

 the CPW projects. FONSI at 3716, 3717.

        Petitioners argue that FWS was required to also consider different funding levels. Doc.

 28 at 30. Contrary to Petitioners’ arguments, FWS’s consideration of alternatives complied

 NEPA and the Wildlife Restoration Act.

        First, Petitioners contend that FWS’s consideration of alternatives does not satisfy the

 requirements of NEPA regulations at 40 C.F.R. § 1502.14. Doc. 28 at 30. But the Tenth Circuit

 has repeatedly held that Section 1502.14 does not apply to EAs. See WildEarth Guardians v.

 U.S. Fish and Wildlife Service, 784 F.3d 677, 696 (10th Cir. 2015) (“We have explained that

 § 1502.14 applies only to the EIS preparation process, not to the preparation of EAs…”); W.

 Watersheds Project v. BLM, 721 F.3d 1264, 1274 (10th Cir. 2013). Petitioners’ reliance on

 Biodiversity Conservation Alliance v. Jiron, 762 F.3d 1036, 1083 (10th Cir. 2014), and New




                                                16
Case 1:18-cv-00558-WYD Document 31 Filed 11/13/18 USDC Colorado Page 17 of 35




 Mexico ex rel. Richardson v. BLM, 565 F.3d 683, 711 (10th Cir. 2009), is unpersuasive for the

 same reason – those cases involved applying Section 1502.14 to EISs, not to an EA.

        Second, the Wildlife Restoration Act allocates funds to each state according to a formula

 determined by the geographic area and the number of paid hunting-license holders in the state.

 See 16 U.S.C. § 669c(b). It is then up to each state to decide how to allocate those funds among

 eligible projects. By regulation, “[t]he Regional Director generally approves any Federal share

 from 10 to 75 percent as proposed by one of the 50 States…” 50 C.F.R. § 80.83(a). CPW

 requested 75% funding for the projects. See AR_2394 at 2396.

        In light of the statutory allocation of funds and the regulatory guidance to disburse funds

 in the amount proposed by the states, FWS was not required to consider other funding levels.

 See 43 C.F.R. § 46.310(b). Even in the EIS context, an agency is not required to consider every

 conceivable alternative. Vermont Yankee Nuclear Power Corp. v. Nat. Res. Def. Council, 435

 U.S. 519, 551 (1978). The agency has “considerable discretion” to define objectives and “need

 not provide a detailed study of alternatives that do not accomplish that purpose or objective.”

 Wyoming v. USDA, 661 F.3d 1209, 1244 (10th Cir. 2011). Thus, FWS’s “conclu[sion] that a

 reasonable range of alternatives were considered” (FONSI at 3718) was not arbitrary or

 capricious.

        A list of agencies and persons consulted – Chapter 6 of the EA listed preparers, persons

 and agencies consulted. EA at 2768-69.

        2. The EA satisfied Wildlife and Sports Fish Restoration Program requirements.

        To adopt another agency’s EA, DOI’s regulations require that FWS must also determine

 that the EA “complies … with other program requirements.” 43 C.F.R. § 46.320(a)(2). The



                                                 17
Case 1:18-cv-00558-WYD Document 31 Filed 11/13/18 USDC Colorado Page 18 of 35




 program here is the Wildlife and Sport Fish Restoration Program (“WSFR”). FWS’s regulations

 for the WSFR program require that applicants provide information that enables the Service to

 comply with the applicable requirements of NEPA. 50 C.F.R. § 80.82(c)(13)(ii).

        FWS and CPW worked together to review and revise the study plans and to have them

 incorporated into the EA. See, e.g., AR_948, AR_1596. FWS found that “the proposed projects

 were sufficiently analyzed in the USDA WS Predator Damage Management EA to comply with

 NEPA requirements for the two proposed WSFR funded research project.” FONSI at 3718.

 This finding of compliance with NEPA was thus also a finding of compliance with the WSFR

 program requirements.

        3. The comment period for the EA exceeded public involvement requirements.

        DOI regulations also require that the FWS “must ensure that its bureau’s public

 involvement requirements have been met...” Id. at §§ 46.320(d), 46.30 (“bureau” includes

 “service”). FWS found that “adequate public review was accomplished.” FONSI at 3718. See

 WildEarth Guardians v. Jewell, 16-cv-00605-RJ, 2017 WL 3442922 at *10-11 (D.N.M. Feb. 16,

 2017) (denying petition challenging DOI office’s adoption of EA).

            a. FWS was not required to circulate the EA.

        NEPA does not require agencies to circulate Environmental Assessments. Greater

 Yellowstone Coal. v. Flowers, 359 F.3d 1257, 1279 (10th Cir. 2004); accord WildEarth

 Guardians 784 F.3d at 699 (“In Flowers, the assessment itself was never circulated”). Agencies

 have “significant discretion in determining when public comment is required with respect to

 EAs.” WildEarth Guardians, 784 F.3d at 698 (quoting Taxpayers of Mich. Against Casinos v.

 Norton, 433 F.3d 852, 861 (D.C. Cir. 2006)).



                                                18
Case 1:18-cv-00558-WYD Document 31 Filed 11/13/18 USDC Colorado Page 19 of 35




        DOI’s regulations provide that “[p]ublication of a ‘draft’ environmental assessment is not

 required.” 43 C.F.R. § 46.305(b). All that is required under the DOI regulations is that “the

 bureau must notify the public of the availability of an environmental assessment and any

 associated finding of no significant impact once they have been completed.” Id. at § 46.305(c).

 That was accomplished with the publication of the FONSI, which includes a link to the EA

 online at the FWS website. See FONSI at 3718; Jewell, 2017 WL 3442922 at *11.

        FWS’s manual does not require circulation of the EA for public comment either. First,

 the manual is not binding on FWS. See McGrail & Rowley v. Babbitt, 986 F. Supp. 1386, 1394

 (S.D. Fla. 1997); aff’d 226 F.3d 646 (table) (11th Cir. 2000); Christensen v. Harris County, 529

 U.S. 576, 587 (2000) (“agency manuals … lack the force of law”). Second, the manual instructs

 that only “[i]n certain cases,” when 40 C.F.R. § 1501.4(e)(2) requires the FONSI to be made

 available for public review, “[i]f the EA was not previously made available for public review, it

 should be made available for public review at the same time the FONSI is circulated.” 550 FW

 3.3(B)(4)(c) (AR_3889 at 3891). As discussed in Part III, below, the limited circumstances in

 which a FONSI must be circulated for public comment do not apply here, so the EA did not need

 to be recirculated for public comment.

        Petitioners contend that a draft section of FWS’s manual, 550 FW 2, requires FWS to

 recirculate the final EA before issuing a FONSI if FWS was not a cooperating agency in the

 preparation of the EA. Doc. 28 at 21. But that section of the manual – although cross-referenced

 by 550 FW 3 – is only a draft. It has not been adopted by FWS. See AR_3884 at 3886 (Index of

 FWS Service Manual Chapters showing 550 FW 3, but not 550 FW 2). And although a flow

 chart attached to 550 FW 2 lists “Recirculate Final EIS/EA” above “prepare/issue ROD/FONSI,”



                                                 19
Case 1:18-cv-00558-WYD Document 31 Filed 11/13/18 USDC Colorado Page 20 of 35




 neither it, nor any other part of 550 FW 2, establishes any time frames for either process. In light

 of 550 FW 2 being only a draft, the flow chart should be interpreted in a way that makes it

 consistent with 550 FW 3 – the only section of part 550 to have actually been adopted into the

 FWS manual. The clear instruction in 550 FW 3 is that EAs need not be made available until the

 FONSI is circulated (and even then only in limited circumstances).

            b. There was public involvement at the EA stage.

        Petitioners are asking the Court to order FWS to re-do its NEPA process, “thereby

 allowing an opportunity for Petitioners to submit comments on behalf of their members

 regarding the impacts of FWS’s funding of the Plans…” Doc. 28 at 17. But Petitioner already

 had that opportunity and did submit comments regarding the CPW plans.

        The APA requires that “due account shall be taken of the rule of prejudicial error.”

 5 U.S.C. § 706. Thus, “even if an agency violates the APA, its error does not require reversal

 unless a plaintiff demonstrates prejudice resulting from the error.” Hillsdale Envtl. Loss Prev.,

 Inc. v. U.S. Army Corps of Eng’rs, 702 F.3d 1156, 1165 (10th Cir. 2012). “Because Petitioner

 had notice of the relevant facts and participated in the comment period for the EA adopted …

 Petitioner has not suffered prejudice as a result of any alleged procedural error.” Jewell, 2017

 WL 3442922 at *11.

        FWS made sure that the public had an opportunity to comment on the CPW plans at the

 Wildlife Services EA stage. In September 2016, FWS Wildlife Biologist Judson Spicer wrote to

 Wildlife Services:

        “Please include the entire study plan in the EA, as we want to ensure the public
        has all the available information to review during the public comment period.”




                                                 20
Case 1:18-cv-00558-WYD Document 31 Filed 11/13/18 USDC Colorado Page 21 of 35




 AR_1596. When Wildlife Services released a draft of the EA for public comment on October

 20, 2016, the draft EA included copies of the CPW studies, and a section of EA discussed those

 studies. See AR_1730; AR_1735 at 1767-75, 2000-2031.

        Petitioners used that opportunity to raise their questions and concerns about the CPW

 plans. See FONSI at 3713; Declaration of Wendy Keefover, Human Society of the United States

 (“HSUS”) Native Carnivore Protection Manager, Doc. 28-5 at ¶ 33 (“HSUS submitted

 comments, jointly with Center for Biological Diversity”); Declaration of Bethany Cotton,

 Wildlife Program Director for WildEarth Guardians, Doc. 28-1 at ¶ 8 (“Guardians submitted

 lengthy scientific and legal comments on the draft EA”).3

        CPW also provided an opportunity for public comment on the studies. CPW hosted

 public meetings in September and December of 2016. Petitioners participated at both meetings.

 Doc. 1 at ¶ 12; Doc. 28-1 ¶¶ 6, 9-10; Doc 28-5 at ¶ 29. WildEarth Guardians submitted 22

 questions at the September meeting. AR_1024, 1026. Petitioners “submitted technical, legal,

 and scientific comments …opposing, the proposed plans.” Doc. 28-1 at ¶ 7. “HSUS [petitioner

 Humane Society of the United States] also submitted comments and testimony directly related to

 CPW’s predator killing Plans in the Piceance Basin and in the Upper Arkansas River (UAR)

 areas.” Doc. 28-5 at ¶ 26; see Jewell, 2017 WL 3442922 at *10.



 3
   HSUS’s letter on behalf of itself and the Center for Biological Diversity is available at
 https://www.regulations.gov/document?D=APHIS-2016-0082-0010. HSUS and CBD raised
 objections to both CPW plans. See HSUS Nov. 25, 2016 letter at 34-35. WildEarth’s letter is
 available at https://www.regulations.gov/document?D=APHIS-2016-0082-0006. WildEarth also
 discussed the plans. See WildEarth Guardians Nov. 23, 2016 letter at 9-10. The Court can take
 judicial notice of these letters as evidence that the Petitioners submitted comments relating to the
 CPW plans. New Mexico ex rel. Richardson v. BLM, 565 F.3d 683, 702 n.22 (10th Cir. 2009)
 (taking judicial notice of information on websites of federal agencies in APA case).


                                                 21
Case 1:18-cv-00558-WYD Document 31 Filed 11/13/18 USDC Colorado Page 22 of 35




        FWS was aware of these comments and took them into consideration. CPW sent

 WildEarth’s 22 questions to FWS. AR_1024. The FONSI notes: “Comments were received,

 and responded to in the EA, that related to the topics of the research proposals.” FONSI at 3713.

        FWS also reviewed the process that Wildlife Services engaged in to solicit public

 involvement in the EA. The FONSI’s “Public Involvement” section noted that “[b]ecause the

 two proposed CPW research projects were both summarized and discussed in the EA and

 provided in their entirety as appendices, the public comment allowed for review and comment on

 the proposals.” FONSI at 3712-13.

    C. Petitioners’ other challenges to FWS’s adoption of the EA are meritless.

        1. Petitioners rely on regulations that apply only to the adoption of an EIS.

        Petitioners base several arguments on the contention that FWS allegedly failed to comply

 with 40 C.F.R. § 1506.3. Petitioners claim that under that provision, FWS could adopt the EA

 only if: (i) FWS was not a formal cooperating agency, citing 40 C.F.R. § 1506.3(c); (ii) FWS had

 not anticipated that it would be involved in the projects, citing 40 C.F.R. § 1506.3(b) and 48 Fed.

 Reg. at 34,265 (discussing EISs); and (iii) FWS recirculated the final NEPA analysis for public

 comment, citing 40 C.F.R. § 1506.3(b). See Doc. 28 at 20-21.

        The problem with all these arguments is that Section 1506.3 expressly applies only to the

 adoption of environmental impact statements, not environmental assessments. See 40 C.F.R.

 § 1506.3(a). As the Tenth Circuit has repeatedly found, an EIS and an EA are not the same.

 WildEarth Guardians v. U.S. Fish & Wildlife Serv., 784 F.3d 677, 690-91 (10th Cir. 2015).

 Regulations establishing requirements specifically for EISs do not apply to EAs. Id. at 696; W.

 Watersheds Project v. BLM, 721 F.3d 1264, 1274 (10th Cir. 2013).



                                                 22
Case 1:18-cv-00558-WYD Document 31 Filed 11/13/18 USDC Colorado Page 23 of 35




        CEQ’s NEPA regulations at 40 C.F.R. § 1500.4(n) state that “Agencies shall reduce

 excessive paperwork by … providing that an agency may adopt appropriate environmental

 documents prepared by another agency (§ 1506.3).” “Environmental documents” is a defined

 term. It refers to EAs, EISs, FONSIs, and notices of intent, collectively. Id. at § 1508.10. Thus,

 agencies are instructed by § 1500.4(n) to have procedures for adopting each type of

 environmental document. But the cross reference to § 1506.3 in the parenthetical is to a section

 referring only to Environmental Impact Statements. That the same regulations use the general

 term “environmental documents” in § 1500.4(n) but only the specific term “Environmental

 Impact Statement” in § 1506.3 reflects that § 1506.3 creates additional requirements applying

 only when an agency wants to adopt an Environmental Impact Statement.

        CEQ’s own interpretation of its regulations confirms that § 1506.3 does not apply to the

 adoption of EAs. See Auer v. Robbins, 519 U.S. 452, 461 (1997) (An agency’s interpretation of

 its own regulations is “controlling unless plainly erroneous or inconsistent with the regulation.”).

 Discussing § 1506.3 in the Federal Register, CEQ noted that: “The CEQ regulations specifically

 address the question of adoption only in terms of preparing EIS’s.” 48 Fed. Reg. at 34,265.

        In contrast to the specific requirements CEQ imposes for adopting EISs, when it comes to

 EAs, the Council merely “encourages agencies to put in place a mechanism for adopting

 environmental assessments prepared by other agencies” and provides a couple of guiding

 principles,4 but leaves it up to agencies to establish their own procedures for adopting an EA. Id.


 4
   Those guiding principles are: first that the agency independently evaluate the information and
 take responsibility for it; and second that if the proposed action meets the criteria in
 § 1501.4(e)(2), a FONSI would be published for public review before a final determination is
 made. As discussed in Part I.A, the first principle of independent review was met. As discussed
 in Part III, below, the second principle, § 1501.4(e)(2), does not apply to the FONSI in this case.


                                                 23
Case 1:18-cv-00558-WYD Document 31 Filed 11/13/18 USDC Colorado Page 24 of 35




 at 34,265-66. Thus, it is each agencies’ own regulations that apply when adopting an EA, not

 CEQ’s EIS-specific regulations in Section 1506.3. As discussed in Part I above, FWS complied

 with DOI’s regulations for adopting an EA.

        2. Bear and mountain lion populations in the Piceance were publicized.

        Petitioners claim that the “EA does not provide a population estimate for cougars or black

 bears in the Piceance Basin or, more specifically, in the Roan Plateau area targeted for predator

 killing,” and therefore it is “impossible to ascertain the actual reduction rate under the Piceance

 Basin Plan,” and “impossible for FWS or the public to make a reasoned analysis as to the

 impacts of the Plan.” Doc. 28 at 23-24. Petitioners’ criticism is unfounded.

        First, the EA provided population density information for both black bears and mountain

 lions that can be applied to the Piceance Basin. See EA at 2610, 2612. The EA explains how

 these estimates were arrived at through a review of published studies and consultation with

 CPW. See EA at 2610, 2612. Wildlife Services and FWS are entitled to “especially strong”

 deference to their conclusions that the available population studies are scientifically useful. Utah

 Envtl. Cong. v. Troyer, 479 F.3d 1269, 1286 (10th Cir. 2007). The Tenth Circuit has instructed

 that “deference to the agency is greatest when reviewing technical matters within its area of

 expertise, particularly its choice of scientific data and statistical methodology.” Colorado Wild

 v. U.S. Forest Serv., 435 F.3d 1204, 1216 (10th Cir. 2006). And it is not a clear error of

 judgment to rely on studies from state agencies. See WildEarth, 784 F.3d at 694 (“There was no

 NEPA violation with respect to the Service’s reliance on the state studies.”).

        Second, CPW told petitioners and the public how many bears and mountain lions live

 around the study area. Before the December 14, 2016 public meeting, CPW published responses



                                                  24
Case 1:18-cv-00558-WYD Document 31 Filed 11/13/18 USDC Colorado Page 25 of 35




 to the questions WildEarth Guardians had submitted at the September meeting. See supra, p 21.

 CPW explained that “the population of bears in the entire bear management unit involved in the

 study has been estimated to be about 850” and that “[w]ith regard to lions, the estimated

 population in the management unit involved in the study is slightly more than 800.” CPW

 Response to WildEarth Guardians’ 22 Questions, response 9.5

        As explained in the study, the management units (sometimes referred to as Data Analysis

 Units or DAUs) “represent[] population level biological units.” EA at 2801. Within those

 populations of about 850 bears and slightly more than 800 lions, the Piceance Basin plan calls

 for “focal removal (targeting areas of past predation activity)” of up to 25 bears and 15 lions in a

 small “predator treatment” area. EA at 2801 (“6% of mountain lion DAU L-7 and 16% of black

 bear DAU B-1”); FONSI at 3713. CPW told the public that “[a]pproximating cougar and bear

 densities … suggests about 38 independent-age cougars and about 134 black bears occupy the

 specific … predator reduction area.” CPW Response 9.

        But as explained in the study and the EA, the larger population units “should be

 minimally influenced,” and will quickly repopulate the small predator treatment area. EA at

 2801. The EA explains that predator populations recover because “immigration, compensatory

 mortality, and births among remaining animals will restore populations to pre-removal levels.”

 EA at 2760. Mountain lions in particular will repopulate through immigration from adjacent

 areas. EA at 2676. As the EA discussed, CPW study areas will recover to the original lion

 population within three years. EA at 2676, see supra pp. 15-16.


 5
  http://cpw.state.co.us/Documents/Commission/2016/Dec/CPW_Response_to_WildEarth_Guard
 ians_22_Questions.pdf#search=B%2D1%20DAU. The Court can take judicial notice of CPW’s
 responses. New Mexico, 565 F.3d at 702 n.22.


                                                  25
Case 1:18-cv-00558-WYD Document 31 Filed 11/13/18 USDC Colorado Page 26 of 35




        Finally, Petitioners’ reliance on Sierra Club v. U.S. Fish & Wildlife Serv., 235 F. Supp.

 2d 1109 (D. Or. 2002), is unpersuasive. In that case, the court determined that because there was

 no reliable estimate for the cougar population in at least one study area, “the total mortality rate

 may exceed the fifty-percent rate which the EA estimates is compatible with a sustainable cougar

 population.” Id. at 1135. The court further found in that case that “the EA’s own population and

 harvest figures show that the greater than fifty-percent rate is not mere speculation, but is a

 distinct possibility, even a probability.” Id.

        By contrast, in this case CPW estimated that mountain lion population “in the

 management unit involved in the study is slightly more than 800.” Bear population “in the entire

 bear management unit involved in the study has been estimated to be about 850.” See supra

 p. 25. Taking 15 lions or 25 bears out of those populations is less than 3 percent. Unlike Sierra

 Club, the harvest rates in the Piceance study are so far below 50% that any speculation that the

 CPW study (on its own or cumulatively) might cross the 50% harvest level is unsupported.6

        3. The EA discussed potential for harm to ecosystems and of “trophic cascades.”
           and found no risk of either.

        Petitioners claim the EA “fails to discuss the potential local impacts on ecosystem health

 and trophic cascades.” Doc. 28 at 24. But those concepts are discussed in Sections 4.1.2.1j and

 4.1.2.1k of the EA, which explain that there would be no impact on biodiversity or ecosystem

 resilience, and no trophic cascade. EA at 2710-15. As discussed in the EA, the “number of

 predators taken annually by WS-Colorado and other entities is a small percentage of the


 6
  Similarly, CPW estimated the mountain lion population in the two DAUs involved in the
 Arkansas River project at 123 and 147 lions respectively, based on studies by the Cougar
 Management Guidelines Working Group. EA at 2813; AR_3242 at 3251-52. That population
 estimate makes the rationale of Sierra Club inapplicable to the Arkansas River project.


                                                  26
Case 1:18-cv-00558-WYD Document 31 Filed 11/13/18 USDC Colorado Page 27 of 35




 estimated populations of those species in the state” and “[a]ny reduction of a local population or

 groups would be temporary because natural immigration from adjacent areas or reproduction

 from remaining animals would replace the animals removed…” EA at 2711.

 II.      The FONSI met all of NEPA’s requirements.

           A FONSI is a finding of no significant impact. The term “significantly as used in NEPA

 requires considerations of both context and intensity.” 40 C.F.R. § 1508.27. FWS properly

 considered both context and intensity.

           The FWS FONSI addressed context, finding that the “CPW research projects are not

 statewide; rather, they are localized studies which will only result in the temporary removal of

 small numbers of predators from the study sites.” FONSI at 3717.

           FWS also considered intensity. NEPA regulations specify ten factors to be considered in

 evaluating intensity. 40 C.F.R. § 1508.27(b). None of those 10 factors is dispositive. Hillsdale

 Envtl. Loss Prevention, Inc. v. U.S. Army Corps of Engineers, 702 F.3d 1156, 1180 (10th Cir.

 2012). Between the EA and the FONSI, FWS considered all relevant factors:

               Factor                                        Discussion
       Impacts both beneficial   “Alternative 1 which would include the proposed CPW research
       and adverse               projects … lethal take (intentional and unintentional) by USDA-
                                 WS would not be of sufficient magnitude, duration or scope to
                                 trigger substantial adverse impacts on trophic cascades,
                                 biodiversity or ecosystem stability …. As discussed in detail in
                                 Section 4.1.1. of the EA, impacts are generally temporary and in
                                 relatively small or isolated geographic areas…” FONSI at 3717;
                                 see also EA at 2673-74, 2675-77, 2710-15.
       Public health and         “The use of PDM methods by WS-Colorado poses little potential
       safety                    hazard … to the public because all methods and materials are
                                 consistently used in a manner known to be safe.” EA at 2718, see
                                 also EA at 2718-2724 (discussing public safety).




                                                  27
Case 1:18-cv-00558-WYD Document 31 Filed 11/13/18 USDC Colorado Page 28 of 35




       Unique characteristics     “None of the WDM methods … cause major ground disturbance;
       of geographic area         any physical destruction or damage to property; any alteration of
                                  property, wildlife habitat, or landscapes…” EA at 2597.
       Controversy                The FONSI and EA both acknowledged that Petitioners and some
                                  others objected to the CPW studies. FONSI at 3712-13; EA at
                                  2626, 2752-2767. But “[c]ontroversy in this context does not
                                  mean opposition to a project, but rather ‘a substantial dispute as
                                  to the size, nature or effect of the action.’” Hillsdale, 702 F.3d at
                                  1180. There is no dispute as to the size or nature of the CPW
                                  research projects, and no substantial dispute as to the effect of the
                                  projects. The effect will be only temporary. See supra pp. 14-16;
                                  FONSI at 3717.
       Highly uncertain           “As discussed in Section 4.1.1. of the EA, impacts are generally
       effects                    temporary and in relatively small or isolated geographic areas…”
                                  FONSI at 3717; see also EA at 2673-74, 2675-77, 2710-15.
       Establishing precedent     Precedent is not a factor here. FWS was evaluating these studies
                                  under the Wildlife Restoration Act, which sets the criteria for
                                  funding research projects proposed by state fish and game
                                  departments.
       Cumulatively               The EA evaluated direct impacts, indirect impacts, and
       significant impacts        cumulative impacts on black bears and mountain lions of
                                  alternatives that included the CPW research projects. See EA at
                                  2673-74, 2675-77.
       Historic Places            “[T]he methods that would be used by WS-Colorado under the
                                  proposed action do not have the potential to affect historic
                                  properties.” EA at 2597.
       Effect on endangered       “[T]he Service fulfilled intra-service requirements for Section 7
       or threatened species      of the Endangered Species Act for both CPW research projects.”
                                  FONSI at 3718.
       Federal, state and local   Compliance with Federal, state and local laws was discussed in
       law for the protection     the EA. See EA at 2596-2598.
       of the environment

III.      FWS was not required to publish the FONSI for comment.

            NEPA regulations provide only two “limited circumstances” in which a FONSI must be

 made available for public review before the agency makes its final determination. Those two

 circumstances are: “(i) the proposed action is, or is closely similar to, one which normally



                                                    28
Case 1:18-cv-00558-WYD Document 31 Filed 11/13/18 USDC Colorado Page 29 of 35




 requires the preparation of an environmental impact statement under the procedures adopted by

 the agency pursuant to § 1507.3,” or (ii) “the nature of the proposed action is one without

 precedent.” 40 C.F.R. § 1501.4(e)(2). Neither circumstance applies here.

        First, funding of the CPW research studies is not an action that normally requires the

 preparation of an EIS under the procedures adopted by the agency. In this case, those procedures

 are the ones published in DOI’s Department Manual. See Mich. Gambling Opposition v.

 Kempthorne, 525 F.3d 23, 28-29 (D.C. Cir. 2008) (Department Manual adopted pursuant to

 § 1507.3). Funding research projects is not on the DOI’s list of activities that normally require

 an EA or an EIS. See DOI Departmental Manual, 516 DM 8, Managing the NEPA Process—

 U.S. Fish and Wildlife Service at 8.6, 8.7 (AR_3875 at 3881).

        Second, the CPW research studies are not unprecedented. There have been other studies

 on the impact of predator reduction. The EA itself cites several such studies. See e.g., EA at

 2576 (“Forrester and Wittmer (2013) reviewed a number of experimental studies on the effects

 of predator control to manage mule deer populations.”); EA at 2580-81 (reviewing multiple

 studies); EA at 2676 (studies on mountain lion recovery).

        Because neither of the two limited circumstances in Section 1501.4(e)(2) apply to FWS’s

 decision to fund the CPW research studies, FWS’s decision not to circulate the FONSI was not

 arbitrary and capricious. See 43 C.F.R § 46.305(c) (“Comments on a [FONSI] do not need to be

 solicited, except as required by 40 C.F.R. 1501.4(e)(2).”); Nat’l Parks Conservation Ass’n v.

 Semonite, 311 F.Supp.3d 350, 374-75 (D.D.C. 2018).




                                                 29
Case 1:18-cv-00558-WYD Document 31 Filed 11/13/18 USDC Colorado Page 30 of 35




IV.     FWS acted in good faith.

         Petitioners claim that the NEPA process was predetermined, rushed, and lacked integrity.

 The record shows otherwise.

      A. The FONSI was not “predetermined.”

         Petitioners claim that FWS “predetermined” the FONSI. Doc. 28 at 7. But the

 arguments Petitioners put forth fall far short of meeting the Tenth Circuit’s “high standard to

 prove predetermination.” Forest Guardians v. U.S. Fish & Wildlife Serv., 611 F.3d 692, 714

 (10th Cir. 2010) (petitioners failed to show that FWS predetermined FONSI).

         To establish predetermination, Petitioners must show that FWS “irreversibly and

 irretrievably commit[ted] itself” to funding the CPW studies before the agency had completed its

 environmental analysis. Id. The record here shows that did not happen.

         FWS expressly told CPW that it could not commit to funding until it had completed its

 NEPA review. See, e.g., AR_469 (June 3, 2016 email from FWS to CPW: “we won’t know if

 we can adopt the APHIS EA, until the NEPA process has been completed”); AR_670 (“grant

 approval is contingent upon completing the NEPA process”).

         As for FWS and CPW preparing for the possibility that FWS would adopt the EA and

 issue a FONSI: Preparation is not predetermination. The Tenth Circuit made that clear:

            We would not hold, therefore, that predetermination was present simply because
            the agency's planning, or internal or external negotiations, seriously
            contemplated, or took into account, the possibility that a particular environmental
            outcome would be the result of its NEPA review of environmental effects.

 Forest Guardians, 611 F.3d at 715.




                                                 30
Case 1:18-cv-00558-WYD Document 31 Filed 11/13/18 USDC Colorado Page 31 of 35




     B. FWS did not “rush” to adopt the EA without public comment.

        Petitioner suggest FWS “rushed” to adopt the EA because “CPW pressured FWS to rush

 through its NEPA process” “with a goal of having funding approved before the December 2016

 CPW Commission meeting.” Doc. 28 at 12. But the facts do not support Petitioners’ theory.

 FWS did not issue its FONSI and fund the projects until February 27, 2017 – three months after

 the CPW Commission meeting. FONSI at 3719. And the record reflects that FWS encouraged

 an opportunity for public comment. See, e.g., AR_1027; AR_1596; supra p. 20.

        Petitioners insinuate that there was something nefarious about FWS, Wildlife Services

 and CPW meeting in person to discuss the NEPA process. But Petitioners’ version of events

 does not hold up under scrutiny. Petitioners assert in their brief that “FWS informed CPW that it

 would provide the public with a 30-day comment period for adoption of the EA, after which

 CPW immediately requested a meeting with FWS and Wildlife Services to discuss whether they

 could ‘avoid that.’ AR_421.” Doc. 28 at 12.

        What the email at AR_421 actually says, however, is: “That points me in the direction of

 two separate EA processes, but if we have the discretion to avoid that, we should at least talk

 about it as a 3-way partnership.” AR_421. Put in its proper context, “avoid that” is a comment

 about avoiding “two separate EA processes.” There is nothing wrong with avoiding multiple

 EAs on the same project. CEQ’s NEPA regulations require that agencies “shall reduce excessive

 paperwork,” “shall reduce delay,” and “eliminat[e] duplication” by adopting other agencies EAs.

 40 C.F.R. §§ 1500.4(n), 1500.5(h).7



 7
  Moreover, the EA was made available for a public comment period longer than 30 days
 between October 20, 2016 and November 25, 2016. See AR_1733.


                                                 31
Case 1:18-cv-00558-WYD Document 31 Filed 11/13/18 USDC Colorado Page 32 of 35




        As for meeting in person, the suggestion from a Wildlife Services employee that

 “Conversing by email on this complex subject is less than ideal. Can we get together to discuss

 the process?” is benign. AR_423. NEPA can be complex; discussing a process can be useful.

        Petitioners also point to another email from Wildlife Services (AR_479) that Petitioners

 claim “revealed that an adopting agency must circulate for public comment the NEPA document

 being adopted.” Doc. 28 at 13. But that email is from a USDA employee, reporting on a

 conversation he had with a USDA NEPA Coordinator AR_479. Whatever this email might

 reveal about how USDA might approach adopting another agency’s EA, it is not binding on how

 FWS – part of DOI – adopts other agencies’ EAs. DOI’s process for adopting EAs is set forth in

 DOI’s regulations. And as shown in Part I above, FWS complied with those regulations.

    C. The EA shows objectivity and good faith.

        Petitioners claim that the EA lacks scientific integrity. Doc. 28 at 28-29. Again, the

 record shows otherwise.

        DOI requires that the “environmental assessment must contain objective analyses that

 support conclusions concerning environmental impacts.” 43 C.F.R. § 46.310(g). CEQ requires

 agencies to use “high quality” information. 40 C.F.R. § 1500.1(b). The EA more than lives up

 to these standards.

        Throughout the EA, including in sections discussing the CPW plans, the EA objectively

 acknowledged and discussed data, including studies from a variety of perspectives. For example,

 Wildlife Services stated that “experimental studies on the effects of predator control to manage

 mule deer populations … remains variable,” EA at 2576, and cited a study criticizing research on

 lethal predator damage management. EA at 2578. Similarly, the EA noted that “[p]ast research



                                                32
Case 1:18-cv-00558-WYD Document 31 Filed 11/13/18 USDC Colorado Page 33 of 35




 evaluating success of predator reduction to enhance ungulate populations has provided mixed

 results.” EA at 2581.

        The objectivity of Wildlife Services’ and FWS’s analyses can be seen in their recognition

 that the result of the studies could lead to less predator management. Both the EA and the

 FONSI state that “[i]f … neonate predation appears compensatory, predator management should

 be disregarded as a management option to enhance neonate survival and recruitment.” EA at

 2581; FONSI at 3713 (same).

                                         CONCLUSION

        Fish and Wildlife Services properly adopted the Environmental Analysis prepared by

 Wildlife Services. The petition should be denied.


        DATED at Denver, Colorado this 13th day of November, 2018.

                                             JASON R. DUNN
                                             United States Attorney

                                             s/ Jasand Mock
                                             Jasand Mock
                                             Sarah Hunter Weiss
                                             Assistant United States Attorneys
                                             1801 California Street, Suite 1600
                                             Denver, Colorado 80202
                                             Telephone: (303) 454-0100
                                             Facsimile: (303) 454-0404
                                             jasand.mock@usdoj.gov
                                             sarah.weiss@usdoj.gov
                                             Attorneys for the Respondents




                                                33
Case 1:18-cv-00558-WYD Document 31 Filed 11/13/18 USDC Colorado Page 34 of 35




                                 CERTIFICATE OF SERVICE

        I hereby certify that on November 13, 2018, I electronically filed the foregoing with the
 Clerk of Court using the CM/ECF system which will send notification of such filing to the
 following e-mail addresses:

        asantarsiere@biologicaldiversity.org
        lfriend@humanesociety.org
        swilcox@wildearthguardians.org


                                                     s/ Jasand Mock
                                                     Jasand Mock

  
Case 1:18-cv-00558-WYD Document 31 Filed 11/13/18 USDC Colorado Page 35 of 35




                 CERTIFICATE OF COMPLIANCE WITH WORD LIMIT

         This document complies with the 8,000 word limit set for Respondents’ response brief in
 the Joint Case Management Plan. Doc. 14 at 5 (as amended by Docs. 17, 21 and 27). This
 document contains 7,984 words, excluding parts of the document exempted by Fed. R. App. P.
 32(f).


                                                    s/ Jasand Mock
                                                    Jasand Mock


  
